           Case 3:20-cv-05451-MJP-MLP Document 39 Filed 01/07/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          DENGE LEMO GAHANO,                              CASE NO. C20-5451 MJP-MLP

11                                Plaintiff,                ORDER REASSIGNING
                                                            MAGISTRATE JUDGE AND
12                 v.                                       APPOINTING COUNSEL

13          STEPHEN LANGFORD, et al.,

14                                Defendants.

15

16          The Court sua sponte refers this matter to Magistrate Judge Michelle L. Peterson for all

17   further proceedings. The Court does so to conserve judicial resources given that Magistrate

18   Judge Peterson is already assigned to another matter that Plaintiff Gahano pursues (C20-1094-

19   MJP-MLP). All future documents shall bear the case number C20-5451-MJP-MLP.

20          The Court also reconsiders sua sponte Plaintiff’s Motion to Appoint Counsel, which was

21   previously denied without prejudice. (Dkt. No. 24.)

22          “In proceedings in forma pauperis, the district court ‘may request an attorney to represent

23   any person unable to afford counsel’”—a decision within the Court’s sound discretion. Agyeman

24


     ORDER REASSIGNING MAGISTRATE JUDGE AND APPOINTING COUNSEL - 1
            Case 3:20-cv-05451-MJP-MLP Document 39 Filed 01/07/21 Page 2 of 2




 1   v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004) (quoting 28 U.S.C. § 1915(e)(1)). In

 2   considering a motion to appoint counsel, the Court must evaluate both “the likelihood of success

 3   on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 4   complexity of the legal issues involved.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

 5   1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)).

 6           The Court finds that appointing counsel is appropriate at this stage of the proceedings.

 7   The Court previously denied Plaintiff’s motion to appoint counsel, finding that Plaintiff could

 8   articulate his claims pro se, that the first amended complaint’s allegations were not complex, and

 9   that there was not a likelihood of success on the merits. (Dkt. No. 24.) Plaintiff has now filed a

10   Second Amended Complaint, which raises more complex issues of law and fact, and which could

11   also implicate issues in Plaintiff’s pending § 2241 habeas case (C20-1094 MJP-MLP) in which

12   Plaintiff also seeks appointment of counsel. A review of the Second Amended Complaint

13   suggests that there is some likelihood of success on the merits. And the Court finds that

14   appointed counsel would considerably assist in the efficient prosecution of this matter. The Court

15   therefore GRANTS Plaintiff’s motion (Dkt. No. 8) and refers this matter to Pro Bono Panel to

16   represent Plaintiff. After that, the Court will issue an order appointing an attorney, should one be

17   identified.

18           The clerk is ordered to provide copies of this order to all counsel.

19           Dated January 6, 2021.

20                                                           A
                                                             Marsha J. Pechman
21
                                                             United States District Judge
22

23

24


     ORDER REASSIGNING MAGISTRATE JUDGE AND APPOINTING COUNSEL - 2
